       Case 1:20-cv-00208-PB Document 20 Filed 08/17/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Darren Brady

      v.                                       Case No. 20-cv-208-PB

Wendy E. Roberts, et al


                                   ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated July 9, 2021 .       “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”        School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                         /s/ Paul Barbadoro
                                        Paul Barbadoro
                                        United States District Judge

Date: August 17, 2021


cc: Darren Brady, pro se
    Brian J.S. Cullen, Esq.
